[Cite as Glover v. May, 2020-Ohio-557.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                       JUDGES:
EZELL GLOVER                                   :       Hon. William B. Hoffman, P. J.
                                               :       Hon. W. Scott Gwin, J.
                                  Petitioner   :       Hon. John W. Wise, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020 CA 0017
HAROLD MAY, WARDEN,                            :
RICHLAND CORRECTIONAL                          :
INSTITUTION                                    :       OPINION

                               Respondent




CHARACTER OF PROCEEDING:                           Writ of Habeas Corpus


JUDGMENT:                                          Dismissed


DATE OF JUDGMENT ENTRY:                            February 14, 2020



APPEARANCES:

For Petitioner                                     For Respondent

CATHERINE H. BREAULT, ESQ.
Rion, Rion & Rion, L.P.A., Inc.
130 W. Second Street, Suite 2150
Box 10126
Dayton, Ohio 45402
[Cite as Glover v. May, 2020-Ohio-557.]


Gwin, J.,

        {¶1}    On February 3, 2020, Petitioner, Ezell Glover filed a Petition for Writ of

Habeas Corpus. Mr. Glover maintains he should be released from custody because the

Ohio Adult Parole Authority (“OAPA”) waited until November 27, 2006, after his third

incarceration in Georgia in 2005, to notify him that he was being charged with a parole

violation stemming from a 1983 Ohio conviction. Mr. Glover served sentences and was

released twice from the Georgia Department of Corrections in 1997 and 2004. However,

the OAPA never attempted to pursue him until his 2005 Georgia incarceration. Mr. Glover

argues the delay in OAPA’s issuance of the detainer resulted in a violation of his due

process rights. Mr. Glover also requests habeas relief on the basis that he should receive

credit for time on parole and time served while incarcerated in Georgia.

        {¶2}    We will not address the merits of Mr. Glover’s writ. He failed to comply with

the requirements of R.C. 2725.04(D) by not attaching copies of all of his commitment

orders. Section (D) provides: “A copy of the commitment or cause of detention of such

person shall be exhibited, if it can be procured without impairing the efficiency of the

remedy; or, if the imprisonment or detention is without legal authority, such fact must

appear.”

        {¶3}    No commitment papers are attached to Mr. Glover’s writ regarding his five

incarcerations. The only attachments are his declaration and a printout from the Ohio

Department of Rehabilitation and Correction that indicates his location of incarceration,

offenses committed, and sentence and parole hearing information for his current

incarceration. We have no information about his Georgia incarcerations which are

pertinent to the arguments presented in his writ and necessary for the complete
Richland County, Case No. 2020 CA 0017                                                    3


understanding of the petition. The Ohio Supreme Court explained in Bloss v. Rogers, 65

Ohio St.3d 145, 146, 602 N.E.2d 602 (1992):


              These commitment papers are necessary for a complete

       understanding of the petition. Without them, the petition is fatally defective.

       When a petition is presented to a court that does not comply with R.C.

       2725.04(D), there is no showing of how the commitment was procured and

       there is nothing before the court on which to make a determined judgment

       except, of course, the bare allegations of petitioner’s application.

(Citations omitted.)

       {¶4}   “This omission [lack of commitment papers] renders the petition fatally

defective and subject to dismissal.” (Citations omitted.) Fugett v. Turner, 140, Ohio St.3d

1, 2014-Ohio-1934, 14 N.E.3d 984, ¶ 2. The Fifth District has reached the same

conclusion in the following cases: State v. Willeke, 5th Dist. Morrow No. 12-CA-1, 2012-

Ohio-1755, ¶ 6 (“We further note a ‘Court of Appeals [is] required to dismiss [a] petition

for habeas corpus sua sponte, where defendant failed to * * * attach a copy of commitment

or cause of detention to petition * * *’ ”). See also Miller v. Bradshaw, 5th Dist. Richland

No. 2011-CA-79, 2011-Ohio-4972, ¶ 5; Bogan v. Hall, 5th Dist. Richland No. 09CA100,

2009-Ohio-4755, ¶ 3; State ex rel. Racic v. Stark Cty. Sheriff, 5th Dist. Stark No. 2009 CA

00285, 2009-Ohio-6436, ¶ 3.
Richland County, Case No. 2020 CA 0017                                                      4


       {¶5}    For these reasons, we sua sponte dismiss Mr. Glover’s writ of habeas

corpus. The clerk of courts is hereby directed to serve upon all parties not in default notice

of this judgment and its date of entry upon the journal. See Civ.R. 58(B).

       {¶6}    CAUSE DISMISSED.

       {¶7}    COSTS TO PETITIONER.

       {¶8}    IT IS SO ORDERED.



By Gwin, J.,

Hoffman, P.J., and

Wise, John, J., concur